Citation Nr: 0118052	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
nasal/sinus disability.

Entitlement to service connection for liver disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


REMAND

Service connection for nasal/sinus disability was originally 
denied in February 1973.  The RO concluded that though the 
veteran had been treated for acute sinusitis in 1954, there 
was no clinical evidence of a chronic condition.  The 
veteran's service medical records were of record at the time 
of the 1973 rating decision.  Those records indicate that the 
veteran was seen numerous times during January and February 
1954 for complaints related to his sinuses.  Findings 
indicated the possibility of chronic maxillary sinusitis. 

The veteran's notice of disagreement and substantive appeal 
primarily present argument concerning the veteran's belief 
that service connection should have been granted for 
nasal/sinus disability in the February 1973 rating decision.  
The RO has not addressed the issue of whether there was clear 
and unmistakable error in the rating decision of February 
1973.  This should be done before the Board decides the new 
and material issue.  

The Board also notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the issues on appeal, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing law is 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The record reflects that the RO denied the veteran's claim 
for service connection for liver disability on the basis that 
the claim is not well grounded.  In support of this claim, 
the veteran submitted a statement in June 2000 from a VA 
physician, which essentially indicates that the veteran has 
cirrhosis which was largely related to alcohol consumption 
but that hepatitis experienced by the veteran during service 
could have contributed to his cirrhosis.  The RO did not 
obtain a VA examination with appropriate opinion to determine 
if the veteran's current liver disability is etiologically 
related to his military service.  The Board further notes 
that the RO has not obtained any post-service medical records 
pertaining to treatment of the veteran for liver disability 
or nasal/sinus disability.  In light of these circumstances, 
the Board has concluded that further development is required 
to comply with the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error in the February 1973 rating 
decision denying service connection for 
nasal/sinus disability.  The directives 
below with respect to the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for nasal/sinus 
disability need only be followed if the 
clear and unmistakable error issue is not 
resolved in the veteran's favor.

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care provider 
who has treated or evaluated him for 
nasal, sinus or liver disability since 
his discharge from service.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of any indicated 
records. 

3.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit a copy 
of the outstanding records.

4.  The RO should also request the 
veteran to submit medical evidence, such 
as a statement from a physician, linking 
current nasal/sinus disability to his 
military service.

5.  When the above record development has 
been completed, the veteran should be 
provided a VA examination by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently present liver disability.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.  Based upon the examination 
results and the review of the claims 
folder, the examiner should provide an 
opinion with respect to each currently 
present liver disorder as to whether it 
is at least as likely as not that the 
disorder is etiologically related to the 
hepatitis with jaundice noted in service 
medical records.  The rationale for the 
opinion must also be provided.   

6.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions it 
determines are required to comply with 
the notification and duty to assist 
requirements of the VCAA.  

7.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for liver disability and the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for nasal/sinus 
disability.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and afford 
the veteran and his representative an 
appropriate opportunity to respond.  The 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to any new issue addressed in the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


